Title: To Thomas Jefferson from Richard W. Meade, 8 December 1802
From: Meade, Richard W.
To: Jefferson, Thomas


          
            Sir
            Phila., December 8th. 1802.
          
          Having been informed the Commissioners are about to be appointed on the part of the US. to meet those of Spain for the settlement of Certain claims of the American Citizens, I Have taken the liberty of addressing you on the Subject, with a tender of my services.—
          I Have not thought it necessary to accompany this Letter with any Recommendations. I flatter myself however that on investigation my character will not meet your disaprobation. My Being a Native as well as my father Mr. George Meade of this City & of Respectable Connections will I am induced to hope, add a little weight to the application.
          The Secretary of State was addressed some time since by the Merchants of this place in my behalf for an Agency to prosecute their Claims. I then considered myself as a Plaintiff Since when some fortunate circumstances have occurr’d with respect to my [c]laim which induce me to Consider myself so no longer—If I should be thought capable & worthy of the appointment & it should be deemed necessary to procure any Recommendations, I doubt not being able to procure satisfactory ones— 
          With due Respect & Consideration I remain Sir Your most obt. hum Sevt.
          
            R. W. Meade
          
        